DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the application filed on 4/27/2022 with a priority date of 3/6/2015.
Claims 1-20 are currently pending and have been examined.
Applicant’s amendments have been entered.
Claims 1-20 are rejected under 35 USC 101.
Claims 1-20 are rejected under 35 USC 103 using additional citations from the same combination of references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,504,147. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,504,147 recites narrower versions of the steps in independent claim 1 and application 16/654.909 offers broader steps in independent claims with similar dependent claims. The narrower limitations of U.S. Patent No. 10,438,221 are not patentably distinct from the reference claim because the examined application claim is either anticipated by, or would have been obvious over, the reference claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Further, The Supreme Court has warned that system and computer readable media claims may be invalidated for the same reasons as their equivalent methods lest the "draftsman's art" should trump the prohibitions against patenting abstract ideas.  See Alice Corp., 132 S.Ct. at 2359 (citing Mayo, 132 S.Ct. at 1294; Parker v. Flook, 437 U.S. 584, 593 (1978)).  
Step 1: Claims 1-8 are a method, claims 9-18-are a system and claims 17-20 are a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are directed to an abstract idea without providing a practical application or significantly more.
Step 2A: Claims 1-20 the abstract concepts of  associating first party with a node and a associating a resource with a node then connecting the nodes using edges where the nodes are of entity object types and group object types and the edges are associated with a levels of access associated with different types of permissions were the edges do not connect any entity of the same type. The resulting graph is used to determine a path between a starting node and ending node by moving inward from the start and end “substantially in parallel” to determine whether the permission type allows access then providing access to the resource. Figures in the applicant’s specification at 3A to 3C show the graphs and provides a better understanding of entities and object, which are advertising entities requesting permission to access objects, which is data used to target users. Dependent claims offer the additional abstract concepts of: Groups of nodes, types of graphs, identifiers, node types, directed edges and inverse edges.
The fall under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims manage permission to access data between parties in the context of advertising, which is a business relationship, and the claims manage relationships and behavior by following permission rules.
Further, the claims analyze the information, generate graphs, and then display the results by providing data when access is allowed. A human being using pencil and paper or mentally would be able to graph the relationships shown in Figures 3A- 3C and follow the edges from both ends to determine whether permission is granted. 
Further, Mathematical formulas and relationships are a type of abstract idea and the claims at issue in this application are directed to the use of an mathematical concepts to determine whether access is allowed by using graphs and bidirectional searches (mathematical relationships). Poole, circa 1969, provides an example that demonstrates the abstract nature of the concept that the applicant is attempting to patent. As such, claims 1-20 are directed to an abstract idea. 
“Picture two amoeba, one dyed red and the other dyed blue. The red one is
placed on the starting node s, and the blue one is placed on the terminating node t.
Only the behavior of the red amoeba will be described in detail as the blue amoeba
behaves analogously. The red amoeba moves at a velocity VrO. If the red amoeba
reaches a node, it splits into the number of outgoing edges (edges where the initial
node is the node where the amoeba is), with one progeny traveling each edge.
The red amoeba and its progeny all travel at the same speed Vr. The blue amoeba
and progeny have speed Vb and are performing in the same fashion with respect to
ingoing edges. The first two amoeba of different lineage to meet have traveled
the shortest path from s to t.” See, Page 15 Chapter 2 of I. Pohl. Bi directional and heuristic search in path problems. Technical report, Stanford Linear Accelerator Center, 1969.
Step 2B: 
Prong 2: The claims do not include additional elements that are sufficient to amount to a practical application because the claims merely control access to data without reciting a technical improvement or technology used to implement the various steps that goes beyond the use of computing devices to manipulate data. 
The additional elements of a computer system, processors, databases and CRM as well as the application programming interface in dependent claims 8 and 16 are recited at a high level of generality and the broadest reasonable interpretation comprise only a microprocessor, memory and transmitter to simply perform basic functions. At best the claims offer are a combination of software and/or hardware that associate, generate, determine which information to send. Therefore, generic computers performing generic computer functions amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides series of steps abstract for associating data, generating graphs and determining whether access is allowed along with generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Step 2B: As set forth above the use of graphs and bidirectional searches are abstract ideas and the claims merely offer adding the words “apply it” (or an equivalent) with the judicial exception, along with generally linking an ordered combination of steps to a particular technological environment or field of use.
The courts often cite to Parker v. Flook as providing a classic example of a field of use limitation. See, e.g., Bilski v. Kappos, 561 U.S. 593, 612, 95 USPQ2d 1001, 1010 (2010) ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable") (citing Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)). Similarly, these claims merely offer that the graph and bi-directional search are being used to request permission to content. 
In contrast, the additional elements in Diamond v. Diehr as a whole provided eligibility and did not merely recite mathematical relationships. The claim in Diehr recited specific limitations. These specific limitations act in concert to transform raw, uncured rubber into cured molded rubber. 450 U.S. at 177-78, 209 USPQ at 4. Compounding the problem is the specification, specifically Figure 2 offer little that limits users and contents to a specific application as compared to application of the concept described in Figure 3A-3C. Similar to Parker v. Flook these claims remain ineligible not because the claimed contain a mathematical techniques (graph and bi-direction search), but because the claims do not provide an application of the these techniques beyond users, content, permission levels and permission types. 
Even if graphs and bidirectional searches are somehow considered as technical because it is stored in a database and applied to permissions then Examiner provides the following evidence to demonstrate that these techniques were widely prevalent or in common use in the field of computers. 
Hobbs T.L., Winsborough W.H. (2010) Implementation and Performance Analysis of the Role-Based Trust Management System, RTC. In: Nishigaki M., Jøsang A., Murayama Y., Marsh S. (eds) Trust Management IV. IFIPTM 2010. IFIP Advances in Information and Communication Technology, vol 321. Springer, Berlin, Heidelberg. Pages 184-199; Hereafter: Hobbs.
Bakhshandeh R, Samadi M, Azimifar Z, Schaeffer J. Degrees of Separation in Social Networks. In: Proceedings of the fourth annual symposium on combinatorial search (SoCS). Barcelona, Spain; 2011. p. 18–23. Hereafter: Bakhshandeh. This example suggests a bidirectional search yield optimal result in certain scenarios. 
I. Pohl. Bi-directional and heuristic search in path problems. Technical report, Stanford Linear Accelerator Center, 1969.
Bakhshandeh, Pohl and Hobbs establish that the use of graphs and bidirectional searching were well established concepts in the field of computer sciences, and that these concepts have long been applied to a wide range of problems. Put simply, the applicant’s specification merely describes well known facts regarding improved processing via the use of graphs and bidirectional searching, and there is nothing unconventional in running a bidirectional search algorithm on a computer.
The claimed steps and order combination of steps simply do abstract concepts on technology, which does not require doing something to technology. Further, implementing the abstract concept for associating data using a graph with nodes and edges and bidirectional searches does not transform the abstract idea in to patent eligible subject matter because these steps merely recite the using computers, instead of using another less automatic means and the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.
When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jimison et al. (U.S. 2014/0257998; Hereafter: Jimison) in view of Rymon et al. (U.S. 2003/0172161; Hereafter: Rymon), further in view of Jagota et al. (U.S. 2012/0317149; Hereafter: Jagota)
As per Claim 1:  Jimison in view of Rymon and Jagota discloses the following limitations;
1.    A computer-implemented method for a content provider environment, comprising:
Jimison discloses associating a first user with a first node stored in a graph database, the graph database comprising a plurality of nodes and a plurality of edges connecting the nodes, wherein the plurality of nodes comprise at least a first node type and a second node type and See, “FIG. 4 shows an example of data accessed 310 by the social networking system to determine relationships among the objects. While FIG. 4 shows the data as a graph, in other embodiments, the social networking system 140 may store the data describing objects and relationships among objects in any suitable format. In FIG. 4, various objects are represented by nodes with edges representing connections between the nodes. Data associated with the edges describe the relationship that exists between a user or other object and an organization. In one embodiment, each object maintained by the social networking system 140 is represented as a node in the graph (e.g., organizations, agencies, employees, interns, applications, pages, advertising accounts, domains, etc.) with connections between objects represented as edges between the corresponding nodes. Information describing the relationship between an object and an organization is stored in the edge describing the connection between the object and the organization (e.g., employer-employee relationships, types of work being performed, security access information, etc.).” [0039].
Jimison does not discloses no edge of the plurality of edges connects nodes of the same type; Examiner’s note: Jimison shows a graph in Figure 4 where it does not appear the that edges connect nodes of the same type but Jimison does not explicitly require this feature. Examiner respectfully asserts that every tree, bipartite graph, tripartite graph, multi-partite graph and k-partite graph do not connect edges of the same type. Jimison does not disclose a specific type of graph and Jagota discloses representing each as a tree structure and Figure 4 shows a structure that is bipartite assuming each set of neighbor nodes is a different type.
However, in the interest of compact prosecution examiner is citing Rymon to explicitly disclose users and access permissions in a graph having a bi-partite/k-partite structure. See, “The bi-partite graph may be taken as a description of the input to the user role group classification problem. In graph 10, the top row 12 and the bottom row 14, are hereinafter referred to as partitions, and each represent one type of entity. As explained, the top partition represents users, and the bottom partition represents resources. The graph's edges represent relationships, i.e., a user that is allowed to access a resource. It is noted that any given user may be permitted to use multiple resources, and any given resource may be accessible to a number of users. In other applications, a k-partite graph may be used, with a partition for different types of entity”. [0051].
Jimison discloses the first user having a level of access from a plurality of levels of access, the levels of access associated with different permission types of a plurality of permission types; Examiner’s note: Jimison discloses levels of authority and types of authorizations. The levels of authority are levels of access and the types of authorizations are permission types. See, “…the type of authorizations to be created, altered, or deleted (e.g., to access financial information, to communicate with a particular client on behalf of an organization, etc.) for a user or an object.” [0028]. See, “An administrator of the organization may designate different levels of authority available to users connected to an organization depending on the users' relationships with the organization…In one embodiment, if a user is granted limited authority, the user may be limited to accessing specific subsets of private information (e.g., relating to a particular account) depending on the type of relationship between the user and the organization.” [0042]. See, “A user's relationship with an organization or other objects connected to the organization is dynamic and may correspond to different levels of authority for acting act on behalf of the organization or for accessing private or privileged data on the social networking system 140 associated with the organization.” [0043]. See, “When relationship information stored in an edge between an organization and a user is updated, authorization information (e.g., privileges or security access) associated with the user is updated based on the updated relationship information.” [0044].
Jimison discloses associating a first content with a second node; See, “In FIG. 4, various objects are represented by nodes with edges representing connections between the nodes. Data associated with the edges describe the relationship that exists between a user or other object and an organization. In one embodiment, each object maintained by the social networking system 140 is represented as a node in the graph (e.g., organizations, agencies, employees, interns, applications, pages, advertising accounts, domains, etc.) with connections between objects represented as edges between the corresponding nodes.” [0039].
Jimison discloses receiving a request, from a first user, for access to the first content to perform a task;  See, “The social networking system 140 may also receive 300 requests from users to perform an action on behalf of an organization. For example, a user may request to open a case or be involved in an existing case reported to the social networking system 140 about interactions between the organization and the social networking system 140. Additionally, the social networking system 140 may receive 300 a request from a user associated with an organization to communicate with another organization about a joint project involving the organizations. Further, the social networking system 140 may receive 300 requests from users for private information about an organization. For example, a user may request a summary of the amount of money an organization has spent on advertisements.” [0038].
Jimison discloses determining a first permission type, of the plurality of permission types, the would permit access to the first content to perform the task; See, “After identifying content identifying the user and the organization, such as a node corresponding to the user and a node corresponding to the organization, the authentication manager 235 determines 320 whether the edge store 225 includes a connection between the user and the organization. For example, the authentication manager 235 determines 320 whether an edge in the edge store 225 describes a connection between the user and the organization. The authentication manager 235 accesses relationship information associated with the connection describing a relationship between the user and the connection to determine if the user is authorized to perform an action identified by the request.”. [0040].
Jimison discloses determining one or more edges stored in the graph database, each of the one or more edges associated with one of the plurality of permission types; See, “The node/edge user interface may allow multiple nodes and/or edges to be created at a time from information received from an organization (e.g., information identifying multiple users and their relationships to the organization). Additionally, the node/edge user interface may display options such as the type of node to be created, altered, or deleted (e.g., advertising account, advertising campaign, project, employee, etc.), the type of relationship to be created, altered, or deleted (e.g., manager, contractor, executive, etc.), and the type of authorizations to be created, altered, or deleted (e.g., to access financial information, to communicate with a particular client on behalf of an organization, etc.) for a user or an object.” [0038]. See also [0041].
Jimison does not disclose determining a path connecting the first node and the second node, the path based at least on one or more edges, and the path including a first segment starting at the first node and a second segment starting at the second node, the first segment moving inwards from the first node toward and inner portion of the graph database, and the second segment, substantially in parallel, moving inward from the second node toward the inner portion of the graph database, a path of travel from the first node being substantially opposite a path of travel of the second node, the inner portion of the graph databased including one or more intermediate nodes; 
Jagota discloses a bi-directional searches of graphs. In order to find the path between to vertices in a graph there are two methods are predominantly used. The first is a depth first search (DFS), and the second is breadth fist search (BFS). The concept that the applicant has claimed is called a bidirectional search, which could be a DFS, BDS or a combination, and simply means the search is done in parallel from the starting vertex and the ending vertex. This can also be thought of as combining a top-down and bottom-up search in a tree graph. A great deal of academic work has been done in this area, specifically related to complicated algorithms on search frontiers to find the shortest path or any path in the least amount of time with the least amount of computational cost.  Further, the use of bidirectional searching is often used when searching graphs of small world networks, such as finding connected users of social networks, as wells as a small world network discussed in Bakhshandeh and a widely published article on the subject by Pohl, which are cited above in the 35 USC 101 rejection and below in the Conclusion. See, “The methods described herein are useful for finding a short path between a first node (origin) and a second node (destination). This is done by traversing the graph in stages, and comparing sets of neighbor nodes for the origin and destination (using a set intersection operation) until one or more common nodes are found. The common nodes represent midpoints in multiple paths connecting the nodes of interest, and the full path(s) may be obtained by reconstructing each half of the path from the midpoint back to the origin in one direction and to the destination in the other direction.” [0035]. See, “In sum, the method described essentially traverses the graph outward from both the origin and destination, looking at successive pairs of neighbor sets until an intersection of those sets yields a result set indicating nodes in common. When a result set is obtained, the nodes in the result set are considered midpoint nodes on multiple paths that connect the origin and destination. Each of the paths is then reconstructed, from the origin node to the midpoint node, and from the midpoint node to the destination node, and the results, namely a list of viable paths from origin to destination, are delivered to the user--all substantially in real time.” [0069]. See also [0036-0037] for more details and [0061-0066] for an examples of the process being applied to social networks. [0065-0111] also provides detailed calculations used in the process.
Jimison does not disclose determining starting points and end points of the respective segments forming the path, wherein segment access permission of the respective segments are directional and one or more the respective node types restrict a direction; 
Jagota discloses starting points and endpoints with directional segments and the node types restrict the direction. See, “For some models, the graph or portions thereof may be considered directed. In these cases, the edges may have directional characteristics that indicate that the functional relationship between nodes only goes one way, and is not symmetrical. The small changes to the method required for the directed case are described below.” [0053]. See, “Since the source of the query is person A the origin or starting node in this case identified as node A, and the destination or ending node is clearly identified in the query as person D=node D. A distance counter d is initialized and set equal to zero in step 503.”. [0061].
Jimison discloses determining that at least one edge associated with the path is associated with the first permission type; See, “The social networking system 140 may also grant a user limited authority to perform an action associated with the request based on relationship information stored along with a connection between the user and the organization. An administrator of the organization may designate different levels of authority available to users connected to an organization depending on the users' relationships with the organization. The designated level of authority may depend on factors such as the user's experience with the organization, the user's position within the organization, agreements between the user and the organization, or any other suitable information. In one embodiment, if a user is granted limited authority, the user may be limited to accessing specific subsets of private information (e.g., relating to a particular account) depending on the type of relationship between the user and the organization.”. [0042].
Jimison discloses determining, based at least in part upon the at least one edge being associated with the first permission type and the level of access of the first user, that the first user has permission to access the first content; and See, “An organization may be connected to various objects maintained by the social networking system 140, such as the organization's advertising accounts, cases, campaigns, users, etc., which are connected to users. A user's relationship with an organization or other objects connected to the organization is dynamic and may correspond to different levels of authority for acting act on behalf of the organization or for accessing private or privileged data on the social networking system 140 associated with the organization. For example, relationship information stored in an edge connecting a user and an organization may specify a user's authority to access information or resources for a particular project, but not to access information for other projects”. [0043].
Jimison discloses providing the first user access to the content to perform the task. See, “If there is an edge connecting the user and the organization or other data describing a connection between the user and the organization, the information from the edge describing the relationship between the user and the organization is retrieved and the social networking system 140 takes 350 an action based on the relationship. Actions the social networking system 140 may take 350 include performing an action included in the request or denying performance of the action included in the request. In one embodiment, if the request is to access an organization's CRM information but conflicting CRM information is stored by the social networking system 140, the discrepancy is resolved using information about the requesting user and about the organization to select the information provided to the requesting user”. [0041].
Therefore, from the teaching of Jagota, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for graph having users and content with edges having assigned permission types, as disclosed by Rymon, to have no edges connecting nodes of the same type, as taught by Jagota, for the purpose of figuring out the correct usage rights for the individual.
Therefore, from the teaching of Jagota, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the, as disclosed by Jimison in view of Rymon, to use the general bi-directional searching technique of graphs having object nodes and linking edges, as taught by Jagota, for the purpose of finding certain types of paths or connections between data objects. 

As per Claim 2:  Jimison in view of Rymon and Jagota discloses the following limitations;
2.    The computer-implemented method of claim 1, wherein determining a path connecting the first node and the second node further comprises: 
Jimison discloses determining that the first node is connected by an edge to a first group node; determining that the second node is connected by an edge to a second group node; wherein the first node and the second node are of the first node type and the first group node and the second group node are of the second node type; and determining that an edge connects the first group node and the second group node, wherein the edge is associated with the first permission type. Examiner’s note: A group node is interpreted as a company node, which is a group consistent with the examples in the applicant’s specification. See,  “For example, a user may be a copywriter for an advertising agency (represented as Company 2) who is working on an advertisement for an application created by Company 1. Therefore, an edge 400 between a node corresponding to Company 2 and a node corresponding to the user 400 may describe the user as a senior copywriter authorized to act on behalf of Company 2 regarding an advertisement for the application created by Company 1. Likewise, an edge 410 between a node corresponding to Company 1 and the node corresponding to the user includes information describing the user as an employee of Company 2 working on an advertisement for the application. Similarly, an edge 420 between the node corresponding to the user and a node corresponding to the application includes information describing the user as the project manager in charge of an advertisement for the application.” [0039].

As per Claim 3:  Jimison in view of Rymon and Jagota discloses the following limitations;
Raymond discloses 3.    The computer-implemented method of claim 2, wherein the first node and the first group node comprise a first bipartite graph, the second node and the second group node comprise a second bipartite graph, and the first group node and the second group node comprise a third bipartite graph. See, “The bi-partite graph may be taken as a description of the input to the user role group classification problem. In graph 10, the top row 12 and the bottom row 14, are hereinafter referred to as partitions, and each represent one type of entity. As explained, the top partition represents users, and the bottom partition represents resources. The graph's edges represent relationships, i.e., a user that is allowed to access a resource. It is noted that any given user may be permitted to use multiple resources, and any given resource may be accessible to a number of users. In other applications, a k-partite graph may be used, with a partition for different types of entity”. [0051].

As per Claim 4:  Jimison in view of Rymon and Jagota discloses the following limitations;
4.    The computer-implemented method of claim 1, wherein determining that at least one edge associated with the path is associated with the first permission type further comprises: 
Jimison in view of Jagota discloses determining an identifier associated with the first permission type; and determining that the identifier matches an identifier associated with one of the at least one edge associated with the path. See, “In one embodiment, each object maintained by the social networking system 140 is represented as a node in the graph (e.g., organizations, agencies, employees, interns, applications, pages, advertising accounts, domains, etc.) with connections between objects represented as edges between the corresponding nodes. Information describing the relationship between an object and an organization is stored in the edge describing the connection between the object and the organization (e.g., employer-employee relationships, types of work being performed, security access information, etc.).” [0039]. See, “An organization may be connected to various objects maintained by the social networking system 140, such as the organization's advertising accounts, cases, campaigns, users, etc., which are connected to users. A user's relationship with an organization or other objects connected to the organization is dynamic and may correspond to different levels of authority for acting act on behalf of the organization or for accessing private or privileged data on the social networking system 140 associated with the organization. For example, relationship information stored in an edge connecting a user and an organization may specify a user's authority to access information or resources for a particular project, but not to access information for other projects.” [0043].
Jagota is additional cited to explicitly disclose and id associated with types of edges but as set forth above not that the types are related to permissions ad keys, which identify data. See, “As noted. the relationship represented by the edges may be any type of relationship, connection, feature or characteristic consistent within the graphical context.” [0051]. See, “Thus, from graph 401, person A likes person B and they are connected through a directed relationship shown by edge 402; person A likes person C and they are connected through a directed relationship edge 403; and person B likes persons D and E through directed edges 405 and 404, respectively. Note that person B cannot traverse backwards along path edge 402 to person A; that path would normally be prohibited to person B.” [0058]. See, “" id(n)|edgeType" contains all the N.sub.1 neighbors of n along edges of type edgeType; " id(n)|edgeType[d]" contains all the N.sub.d neighbors of n along edges of type edgeType; and "edgeType| id(n)" contains all the nodes for whom n is a N.sub.1 neighbor along edges of type edge Type” [0086-0088].

As per Claim 5:  Jimison in view of Rymon and Jagota discloses the following limitations;
Jimison discloses 5.    The computer-implemented method of claim 1, wherein nodes of the first node type are associated with one of an advertiser, a person, an advertising segment, an item identifier, or a browse node. See, “The graph includes nodes each representing an organization ("organization nodes") and connections ("edges") between organization nodes and other nodes in the graph that represent objects maintained by the social networking system (e.g., users, advertising accounts, etc.). Hence, the graph describes relationships between the organizations and the other objects (e.g., employment relationships, privileges, etc.). The social networking system may retrieve the stored information to determine whether an user may act on behalf of an organization or access private information associated with the organization by the social networking system.” [0006].

As per Claim 6:  Jimison in view of Rymon and Jagota discloses the following limitations;
Jagota discloses 6.    The computer-implemented method of claim 1, wherein each connection between a pair of nodes on the plurality of nodes comprises a directed edge and an inverse directed edge. See, “In other graph embodiments, the nodes, or the edges, or both, may have properties or features associated with them. FIG. 3C shows a simple but slightly more complex graph 310 than in FIGS. 3A and 3B, for example, the graph representing a collection of student and student organizations, wherein the nodes can represent either a student or a student organization, and an edge represents two different types of connections: student-to-student, and student-to-organization. In this graph, both the nodes and the edges have features or characteristics associated with them. Nodes 311 and 312 are basic nodes, representing individual people, and include additional data regarding the individual, such as name, age, major, and hometown. Edges 314 and 315 connect nodes 311 and 312, respectively, but each edge is directional in describing the relationship from the point of view of the respective node. For example, student 312 may be a mentor or tutor to student 311, and thus edge 315 is directed from 312 to 311. However, there may also be another relationship between these two students, for example, student 311 is the captain of the football team, and student 312 is one of the players, thus edge 314 describes that relationship and is thus directed from student 311 to student 312. Further, the edges may have additional data associated with them, such as edge type (student-to-student, or student-to-organization), or the nature of the relationship (knows well; has met) and the date the relationship began.” [0054].

As per Claim 7:  Jimison in view of Rymon and Jagota discloses the following limitations;
Jagota discloses 7. The computer-implemented method of claim 7, wherein the graph database comprises a directed acyclic graph and each edge of the plurality of edges comprises a directed edge. See, “FIG. 4 illustrates a graph 401 having nodes labeled A through I and edges labeled 402 through 411 connecting various pairs of the nodes. In this example, graph 401 represents a portion of a social graph wherein the nodes represent contacts, and the edges represent relationships between the contacts. Note in this example that each of the edges is directed in the manner indicated by the arrow end of the edge, although such a feature is graph and fact dependent. Thus, from graph 401, person A likes person B and they are connected through a directed relationship shown by edge 402; person A likes person C and they are connected through a directed relationship edge 403; and person B likes persons D and E through directed edges 405 and 404, respectively. Note that person B cannot traverse backwards along path edge 402 to person A; that path would normally be prohibited to person B.” [0058].

As per Claim 8: Jimison in view of Rymon and Jagota discloses the following limitations;
Jimison discloses 8.    The computer-implemented method of claim 1, wherein the request for access is an application programming interface (API) request received by a web service from the first party over a network to access the first resource. See, “For example, a client device 110 executes a browser application to enable interaction between the client device 110 and the social networking system 140 via the network 120. In another embodiment, a client device 110 interacts with the social networking system 140 through an application programming interface (API) that runs on a native operating system of the client device 110, such as IOS.RTM. or ANDROID.TM.” [0019]. See also [0028. 0037].

As per Claim 9:  Jimison in view of Rymon and Jagota discloses the following limitations;
9.    A computing system for content exchange environment, comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the computing system to:
Jimison discloses associate a first user with a first node stored in a graph database, the graph database comprising a plurality of nodes and a plurality of edges connecting the nodes, wherein the plurality of nodes comprise at least a first node type and a second node type and See, [0039].
Jimison does not discloses no edge of the plurality of edges connects nodes of the same type; Examiner’s note: Jimison shows a graph in Figure 4 where it does not appear the that edges connect nodes of the same type but Jimison does not explicitly require this feature. Examiner respectfully asserts that every tree, bipartite graph, tripartite graph, multi-partite graph and k-partite graph do not connect edges of the same type. Jimison does not disclose a specific type of graph and Jagota discloses representing each as a tree structure and Figure 4 shows a structure that is bipartite assuming each set of neighbor nodes is a different type.
However, in the interest of compact prosecution examiner is citing Rymon to explicitly disclose users and access permissions in a graph having a bi-partite/k-partite structure. See, “The bi-partite graph may be taken as a description of the input to the user role group classification problem. In graph 10, the top row 12 and the bottom row 14, are hereinafter referred to as partitions, and each represent one type of entity. As explained, the top partition represents users, and the bottom partition represents resources. The graph's edges represent relationships, i.e., a user that is allowed to access a resource. It is noted that any given user may be permitted to use multiple resources, and any given resource may be accessible to a number of users. In other applications, a k-partite graph may be used, with a partition for different types of entity”. [0051].
Jimison discloses the first user having a level of access from a plurality of levels of access, the levels of access associated with different permission types of a plurality of permission types; Examiner’s note: Jimison discloses levels of authority and types of authorizations. The levels of authority are levels of access and the types of authorizations are permission types. See, “…the type of authorizations to be created, altered, or deleted (e.g., to access financial information, to communicate with a particular client on behalf of an organization, etc.) for a user or an object.” [0028]. See, “An administrator of the organization may designate different levels of authority available to users connected to an organization depending on the users' relationships with the organization…In one embodiment, if a user is granted limited authority, the user may be limited to accessing specific subsets of private information (e.g., relating to a particular account) depending on the type of relationship between the user and the organization.” [0042]. See, “A user's relationship with an organization or other objects connected to the organization is dynamic and may correspond to different levels of authority for acting act on behalf of the organization or for accessing private or privileged data on the social networking system 140 associated with the organization.” [0043]. See, “When relationship information stored in an edge between an organization and a user is updated, authorization information (e.g., privileges or security access) associated with the user is updated based on the updated relationship information.” [0044].
Jimison discloses associate a first content with a second node; See, [0039].  
Jimison discloses receive a request, from the first user, for access to the first content; See,  [0038].
Jimison discloses determine a first permission type, of the plurality of permission types, corresponding to the request; See, [0040].
Jimison discloses determine one or more edges stored in the graph database, each of the one or more edges associated with one of the plurality of permission types; See,  [0038]. See also [0041].
Jimison does not disclose determine a path connecting the first node and the second node, the path based at least on one or more edges and the path including a first segment starting at the first node and a second segment starting at the second node, the first segment moving inwards from the first node toward and inner portion of the graph database, and the second segment, substantially in parallel, moving inward from the second node toward the inner portion of the graph database, a path of travel from the first node being substantially opposite a path of travel of the second node, the inner portion of the graph database includes one or more intermediate nodes; 
Jagota discloses a bi-directional searches of graphs. In order to find the path between to vertices in a graph there are two methods are predominantly used. The first is a depth first search (DFS), and the second is breadth fist search (BFS). The concept that the applicant has claimed is called a bidirectional search, which could be a DFS, BDS or a combination, and simply means the search is done in parallel from the starting vertex and the ending vertex. This can also be thought of as combining a top-down and bottom-up search in a tree graph. A great deal of academic work has been done in this area, specifically related to complicated algorithms on search frontiers to find the shortest path or any path in the least amount of time with the least amount of computational cost.  Further, the use of bidirectional searching is often used when searching graphs of small world networks, such as finding connected users of social networks, as wells as a small world network discussed in Bakhshandeh and a widely published article on the subject by Pohl, which are cited above in the 35 USC 101 rejection and below in the Conclusion. See, “The methods described herein are useful for finding a short path between a first node (origin) and a second node (destination). This is done by traversing the graph in stages, and comparing sets of neighbor nodes for the origin and destination (using a set intersection operation) until one or more common nodes are found. The common nodes represent midpoints in multiple paths connecting the nodes of interest, and the full path(s) may be obtained by reconstructing each half of the path from the midpoint back to the origin in one direction and to the destination in the other direction.” [0035]. See, “In step 505, an intersection operation is performed on the sets of values stored in temporary buffers A and B. In step 506, if the result of the intersection operation is not a null set, then the result set is stored in step 507. The result set identifies midpoint nodes of multiple paths that connect the origin node and the destination node” [0065]. See also [0036-0037] for more details and [0061-0066] for an examples of the process being applied to social networks. [0066-0111] also provides detailed calculations used in the process.
Jimison does not disclose determining starting points and end points of the respective segments forming the path, wherein segment access permission of the respective segments are directional and one or more the respective node types restrict a direction; 
Jagota discloses starting points and endpoints with directional segments and the node types restrict the direction. See, “For some models, the graph or portions thereof may be considered directed. In these cases, the edges may have directional characteristics that indicate that the functional relationship between nodes only goes one way, and is not symmetrical. The small changes to the method required for the directed case are described below.” [0053]. See, “Since the source of the query is person A the origin or starting node in this case identified as node A, and the destination or ending node is clearly identified in the query as person D=node D. A distance counter d is initialized and set equal to zero in step 503.”. [0061].
Jimison discloses determine that at least one edge associated with the path is associated with the first permission type and the level of the access of the first user; See,  [0042].
Jimison discloses determine, based at least in part upon the at least one edge being associated with the first permission type, that the request is allowed; and See, [0043].

Jimison discloses provide the first user access to the first content. See,  [0041].

As per Claim 10:  Jimison in view of Rymon and Jagota discloses the following limitations;
10.    The computing system of claim 9, wherein the instructions when executed further cause the computing system to: 
Jimison discloses determine that the first node is connected by an edge to a first group node; determine that the second node is connected by an edge to a second group node;  wherein the first node and the second node are of the first node type and the first group node and the second group node are of the second node type; and determine that an edge connects the first group node and the second group node, wherein the edge is associated with the first permission type. See, [0039].  

As per Claim 11:  Jimison in view of Rymon and Jagota discloses the following limitations;
Raymond discloses 11. The computing system of claim 10, wherein the first node and the first group node comprise a first bipartite graph, the second node and the second group node comprise a second bipartite graph, and the first group node and the second group node comprise a third bipartite graph. See,  [0051].

As per Claim 12:  Jimison in view of Rymon and Jagota discloses the following limitations;
12.    The computing system of claim 9, wherein the instructions when executed further cause the computing system to: 
Jimison in view of Jagota discloses determine an identifier associated with the first permission type; and determine that the identifier matches an identifier associated with one of the at least one edge associated with the path. See, “In one embodiment, each object maintained by the social networking system 140 is represented as a node in the graph (e.g., organizations, agencies, employees, interns, applications, pages, advertising accounts, domains, etc.) with connections between objects represented as edges between the corresponding nodes. Information describing the relationship between an object and an organization is stored in the edge describing the connection between the object and the organization (e.g., employer-employee relationships, types of work being performed, security access information, etc.).” [0039]. See, “An organization may be connected to various objects maintained by the social networking system 140, such as the organization's advertising accounts, cases, campaigns, users, etc., which are connected to users. A user's relationship with an organization or other objects connected to the organization is dynamic and may correspond to different levels of authority for acting act on behalf of the organization or for accessing private or privileged data on the social networking system 140 associated with the organization. For example, relationship information stored in an edge connecting a user and an organization may specify a user's authority to access information or resources for a particular project, but not to access information for other projects.” [0043].
Jagota is additional cited to explicitly disclose and id associated with types of edges but as set forth above not that the types are related to permissions ad keys, which identify data. See, “As noted. the relationship represented by the edges may be any type of relationship, connection, feature or characteristic consistent within the graphical context.” [0051]. See, “Thus, from graph 401, person A likes person B and they are connected through a directed relationship shown by edge 402; person A likes person C and they are connected through a directed relationship edge 403; and person B likes persons D and E through directed edges 405 and 404, respectively. Note that person B cannot traverse backwards along path edge 402 to person A; that path would normally be prohibited to person B.” [0058]. See, “" id(n)|edgeType" contains all the N.sub.1 neighbors of n along edges of type edgeType; " id(n)|edgeType[d]" contains all the N.sub.d neighbors of n along edges of type edgeType; and "edgeType| id(n)" contains all the nodes for whom n is a N.sub.1 neighbor along edges of type edge Type” [0086-0088].

As per Claim 13:  Jimison in view of Rymon and Jagota discloses the following limitations;
Jimison discloses 13. The computing system of claim 9, wherein nodes of the first node type are associated with one of an advertiser, a person, an advertising segment, an item identifier, or a browse node. See,  [0006].

As per Claim 14:  Jimison in view of Rymon and Jagota discloses the following limitations;
Jagota discloses 14.    The computing system of claim 9, wherein each connection between a pair of nodes on the plurality of nodes comprises a directed edge and an inverse directed edge. See,  [0054].

As per Claim 15:  Jimison in view of Rymon and Jagota discloses the following limitations;
Jagota discloses 15.    The computing system of claim 9, wherein the graph database comprises a directed acyclic graph and each edge of the plurality of edges comprises a directed edge. See, [0058].

As per Claim 16:  Jimison in view of Rymon and Jagota discloses the following limitations;
Jimison discloses 16.    The computing system of claim 9, wherein the request for access is an application programming interface (API) request received by a web service from the first user over a network to access the first content. See, [0019]. See also [0028. 0037]. 

As per Claim 17:  Jimison in view of Rymon and Jagota discloses the following limitations;
17.    A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing device, cause the computing device in a content exchange environment to:
Jimison discloses associate a first user with a first node stored in a graph database, the graph database comprising a plurality of nodes and a plurality of edges connecting the nodes, wherein the plurality of nodes comprise at least a first node type and a second node type and See, [0039].
Jimison does not discloses no edge of the plurality of edges connects nodes of the same type; 
Examiner’s note: Jimison shows a graph in Figure 4 where it does not appear the that edges connect nodes of the same type but Jimison does not explicitly require this feature. Examiner respectfully asserts that every tree, bipartite graph, tripartite graph, multi-partite graph and k-partite graph do not connect edges of the same type. Jimison does not disclose a specific type of graph and Jagota discloses representing each as a tree structure and Figure 4 shows a structure that is bipartite assuming each set of neighbor nodes is a different type.
However, in the interest of compact prosecution examiner is citing Rymon to explicitly disclose users and access permissions in a graph having a bi-partite/k-partite structure. See, “The bi-partite graph may be taken as a description of the input to the user role group classification problem. In graph 10, the top row 12 and the bottom row 14, are hereinafter referred to as partitions, and each represent one type of entity. As explained, the top partition represents users, and the bottom partition represents resources. The graph's edges represent relationships, i.e., a user that is allowed to access a resource. It is noted that any given user may be permitted to use multiple resources, and any given resource may be accessible to a number of users. In other applications, a k-partite graph may be used, with a partition for different types of entity”. [0051].
Jimison discloses the first user having a level of access from a plurality of levels of access, the levels of access associated with different permission types of a plurality of permission types; Examiner’s note: Jimison discloses levels of authority and types of authorizations. The levels of authority are levels of access and the types of authorizations are permission types. See, “…the type of authorizations to be created, altered, or deleted (e.g., to access financial information, to communicate with a particular client on behalf of an organization, etc.) for a user or an object.” [0028]. See, “An administrator of the organization may designate different levels of authority available to users connected to an organization depending on the users' relationships with the organization…In one embodiment, if a user is granted limited authority, the user may be limited to accessing specific subsets of private information (e.g., relating to a particular account) depending on the type of relationship between the user and the organization.” [0042]. See, “A user's relationship with an organization or other objects connected to the organization is dynamic and may correspond to different levels of authority for acting act on behalf of the organization or for accessing private or privileged data on the social networking system 140 associated with the organization.” [0043]. See, “When relationship information stored in an edge between an organization and a user is updated, authorization information (e.g., privileges or security access) associated with the user is updated based on the updated relationship information.” [0044].
Jimison discloses associate a first content with a second node; See, [0039].   
Jimison discloses receive a request, from the first user, for access to the first content; See,  [0038].
Jimison discloses determine a first permission type, of the plurality of permission types, corresponding to the request; See,  [0040].
Jimison discloses determine one or more edges stored in the graph database, each of the one or more edges associated with one of the plurality of permission types; See,  [0038]. See also [0041].
Jimison does not disclose determine a path connecting the first node and the second node, the path based at least on one or more edges, and the path including a first segment starting at the first node and a second segment starting at the second node, the first segment moving inward from the first node toward an inner portion of the graph database, and the second segment, substantially in parallel, moving inward from the second node toward the inner portion of the graph database, a path of travel from the first node being substantially opposite a path of travel of the second node, the inner portion of the graph database includes one or more intermediate nodes; 
Jagota discloses a bi-directional searches of graphs. In order to find the path between to vertices in a graph there are two methods are predominantly used. The first is a depth first search (DFS), and the second is breadth fist search (BFS). The concept that the applicant has claimed is called a bidirectional search, which could be a DFS, BDS or a combination, and simply means the search is done in parallel from the starting vertex and the ending vertex. This can also be thought of as combining a top-down and bottom-up search in a tree graph. A great deal of academic work has been done in this area, specifically related to complicated algorithms on search frontiers to find the shortest path or any path in the least amount of time with the least amount of computational cost.  Further, the use of bidirectional searching is often used when searching graphs of small world networks, such as finding connected users of social networks, as wells as a small world network discussed in Bakhshandeh and a widely published article on the subject by Pohl, which are cited above in the 35 USC 101 rejection and below in the Conclusion. See, “The methods described herein are useful for finding a short path between a first node (origin) and a second node (destination). This is done by traversing the graph in stages, and comparing sets of neighbor nodes for the origin and destination (using a set intersection operation) until one or more common nodes are found. The common nodes represent midpoints in multiple paths connecting the nodes of interest, and the full path(s) may be obtained by reconstructing each half of the path from the midpoint back to the origin in one direction and to the destination in the other direction.” [0035]. See, “In step 505, an intersection operation is performed on the sets of values stored in temporary buffers A and B. In step 506, if the result of the intersection operation is not a null set, then the result set is stored in step 507. The result set identifies midpoint nodes of multiple paths that connect the origin node and the destination node” [0065]. See also [0036-0037] for more details and [0061-0066] for an examples of the process being applied to social networks. [0066-0111] also provides detailed calculations used in the process.
Jimison does not disclose determine starting points and end points of the respective segments forming the path, wherein segment access permissions of the respective segments are directional, and one or more of the respective node types restrict a permission direction; 
Jagota discloses starting points and endpoints with directional segments and the node types restrict the direction. See, “For some models, the graph or portions thereof may be considered directed. In these cases, the edges may have directional characteristics that indicate that the functional relationship between nodes only goes one way, and is not symmetrical. The small changes to the method required for the directed case are described below.” [0053]. See, “Since the source of the query is person A the origin or starting node in this case identified as node A, and the destination or ending node is clearly identified in the query as person D=node D. A distance counter d is initialized and set equal to zero in step 503.”. [0061].
Jimison discloses determine that at least one edge associated with the path is associated with the first permission type and the level of access of the first user; See,  [0042].
Jimison discloses determine, based at least in part upon the at least one edge being associated with the first permission type, that the request is allowed; and See, [0043].
Jimison discloses provide the first user access to the first content. See,  [0041].

As per Claim 18:  Jimison in view of Rymon and Jagota discloses the following limitations;
18.    The non-transitory computer-readable storage medium of claim 17, wherein the instructions when executed further cause the computing device to:
Jimison discloses determine that the first node is connected by an edge to a first group node; determine that the second node is connected by an edge to a second group node; wherein the first node and the second node are of the first node type and the first group node and the second group node are of the second node type; and determine that an edge connects the first group node and the second group node, wherein the edge is associated with the first permission type. See, [0039].  

As per Claim 19:  Jimison in view of Rymon and Jagota discloses the following limitations;
Raymond discloses 19.    The non-transitory computer-readable storage medium of claim 17, wherein the instructions when executed further cause the computing device to: determining an identifier associated with the first permission type; and determining that the identifier matches an identifier associated with one of the at least one edge associated with the path. See,  [0051].

As per Claim 20:  Jimison in view of Rymon and Jagota discloses the following limitations;
Jimison discloses 20.    The non-transitory computer-readable storage medium of claim 17, wherein nodes of the first node type are associated with one of an advertiser, a person, an advertising segment, an item identifier, or a browse node. See, [0006].


Response to Arguments 
Regarding 35 USC 101 Step 2A: 
The claims are directed to abstract concepts:
Examiner position is that the claims describe a graph, which is a mathematical structure used to model pairwise relations between objects. A graph in this context is made up of vertices (also called nodes or points) which are connected by edges (also called links or lines). The problem is finding a path between two nodes by traversing edges and the solution is to use a bi-directional graph search algorithm. For example, the nodes of the graph represent cities and edge path costs represent driving distances between pairs of cities connected by a direct road where algorithm searches the graph from a starting point forward and a destination point backwards to find a route between one city and another city. Storing the graph in a database and a mathematical algorithm being applied on a general purpose computer does not amount to a practical application or significantly more.
Further, associating a first node with a user, a second node with content, and edges to permission levels having different types of permissions does not offer anything technical that provides meaningful limits on the claimed steps.
The claims describe a graph having a first node and a second node where edges connect the nodes. Determining the path also recites an inner portion that includes one or more intermediate nodes. The only limits placed on the node are that the first node is associated with a user, the second node is associated with content and the edge is associated with a permission type. The claims amount to receiving any type of permission request then applying a bi-directional search to the following diagram to determine whether the first party has access to the resource where the first party includes a user requesting any type of permission to any type of content.
[AltContent: textbox (Permission)]
[AltContent: connector][AltContent: connector][AltContent: textbox (Inner Node)][AltContent: textbox (Content)][AltContent: textbox (User)]


(1) The process is managing a request between a user requesting permission and content. The claims are broad enough include managing any relationship involving permission but the specification provides examples where this is being done in the context of business relations or social activities.
(2)  The claims are not limited to millions or billions of nodes, so a person could easily follow a path to evaluate the whether the first party has access to a resource.
(3) The claims determine a path moving inward from a starting point to an end point substantially in parallel, which is applying what is commonly known as a bi-directional search. The claims do not limit the search to particular algorithm or function used to calculate the heuristic and the claims do not require anything more than the diagram set forth above, but using the technique on a large number of nodes, as the applicant suggests, would certainly require the use of mathematical relationships and calculations.
Although not directly used in the analysis it is respectfully asserted that preemption is an issue because the applicant’s claims would effectively prohibit the use of a bi-directional search to provide access to content because the claims describe basic relationships that would be a required to use in any bidirectional search technique.
There is no mention in the claims of determining sparse portions, pushing reads to the sparse interior portions, arranging the nodes in layers or a constant number of layers. Further, [0043] and [0044] merely describe the scenario were connections in the inner portion are sparse, which the art recognizes as a scenario where bidirectional searches perform well. The claim fail to provide a practical application because the claim lack meaningful limitations related to these concepts.
There are a finite number of ways to find a path between point A and Point B, and examiner has provided evidence that the claimed technique was well known. In 1969, Pohl invented the Bi-directional and heuristic search to solve the path problems that the applicant is claiming.
Claim 1 does not improve an existing technological process:
These claims are directed to the abstract ides set forth above is Step 2A, which clearly qualifies as an "abstract idea" for which computers are invoked merely as a tool. Examiner respectfully asserts that the applicant’s alleged improvement is nothing more than stating that modeling relationships with graphs and asserting using bidirectional searching yields faster results approach with less use of resources than a naive, which could be the case regardless of what is being modeled and/or what technology is being used to perform the search, and these general techniques were well-known to a person of ordinary skill in the field of mathematics and modeling, as well as being thoroughly described in academic paper since 1969, see Pohle.
Further, the claims at issue in DDR included the inventive concept of a specific e-commerce interface and the use of that interface to create an experience that was held to be unique to e-commerce websites. Examiner's asserts that such an analogy cannot be made in this case because “determining whether access is allowed” to a resource is a ubiquitous problem, regardless of the environment. In short, DDR Holdings dealt with a patent that required doing something to a web page (technical element), not simply doing something on a web page, a difference that the court regarded as important to the issue of patent eligibility. The claims at issue in this case merely compare data and arrive at a determination using a computer.
Claims are not patent eligible in Accordance with Alice:
Independent claim 1 illustrates the abstract nature of what the applicant’s claims as their invention, which is the use of a graph having nodes and edges to provide access to content. Although the detailed recitation of the graph’s structure adds a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses a combination of abstract concepts. In short, the claims simply automate these abstract concepts on the technology, which does not require doing something to technology. Examiner asserts that implementing these fundamental and abstract concepts to arrange steps in a process using generic computerized software elements (i.e. graph database) does not transform the abstract idea into patent eligible subject matter because these steps merely recite the performance of a business practice known from the pre-internet world (i.e. graphs and bidirectional searches) with the requirement that software (i.e. software and graph database) automates the planning and design instead another less automatic means.  Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed to a series of abstract business concepts resulting in access to resources, which is being automatically performed on generic computers.
Claims are not patent eligible in accordance with established case law:
First, the abstract idea is set forth is Step 2A above. Examiner respectfully asserts there is nothing in these claims that is not abstract except for a database, and though lengthy and numerous, the claims do not go beyond using graphs and bidirectional searching in any field that determines access to any resource, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.
Computers are not natively capable of creating and managing permission, which is true and the reason that computers require software. The claims fail Step 2B for this very reason, which is that the applicant is merely claiming a graph and a technique to search a graph (abstract idea) by adding mere instructions to implement an abstract idea on a computer MPEP 2106.05(f), which is not an improvement to computers and does not amount to significantly more.
Regarding 35 USC 103: 
Jimison is cited as the primary reference because Jimison discloses a graph with nodes representing user and content with edge associated with permission types were a user is requesting permission to perform an act. Jimison does not disclose a specific type of graph or how the graph is searched. Rymon is cited to disclose a bipartite graph and Jagota is cited to disclose a bi-directional search.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jin et al US 2013/0339352, Lessin et al US 2014/0041038,  Jimison et al US 2014/0257998, Heise et al US 2014/0282837, Johnson US 9,665,393 and Schreiber US 2009/0144803 disclose using graphs to controls access and searching graphs in the context of providing users permission to access data. These also reference disclose several of the concept described in the applicant’s specification.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Netzloff whose telephone number is (571)270-3109 and fax number is (571) 270-4109 and email is eric.netzloff@uspto.gov.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688